     Case
     Case8:15-ap-01320-CB
          8:18-cv-00174-DMGDoc 158 Filed
                            Document 18 02/14/19   Entered
                                         Filed 01/02/19    02/14/19
                                                         Page 1 of 9 10:49:16  Desc
                                                                      Page ID #:740
                            Main Document    Page 1 of 9



1
                                                                           JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11   In re LINDSIE PHAM, et al.,                )    Case No.: SA CV 18-174-DMG
                                                )
12                            Debtors.          )    Bankruptcy Case No. 8:12-bk-18847-CB
                                                )
13                                              )    Adversary Case No. 8:15-ap-01320-CB
     LINDSIE PHAM AND                           )
14                                              )    ORDER RE BANKRUPTCY APPEAL
     TONY PHAM,                                 )
15                                              )
                              Appellants,       )
16                                              )
                 v.                             )
17                                              )
     UNITED STATES TRUSTEE,                     )
18                                              )
                              Appellee.
19
20
21                                              I.
22                             PROCEDURAL BACKGROUND
23         On January 31, 2018, Appellants Lindsie Pham and Tony Pham filed a notice of
24   appeal of the Bankruptcy Court’s order denying Appellants’ Chapter 7 discharge
25   pursuant to 11 U.S.C. § 727(a)(2). [Doc. # 1.] On February 22, 2018, the Court received
26   notice that the bankruptcy record was complete. [Doc. # 8.]
27         On March 26, 2018, Appellants filed their opening brief. (Appellants’ Opening
28   Brief (“AOB”) [Doc. # 9].) On May 24, 2018, Appellee United States Trustee filed his



                                               -1-
     Case
     Case8:15-ap-01320-CB
          8:18-cv-00174-DMGDoc 158 Filed
                            Document 18 02/14/19   Entered
                                         Filed 01/02/19    02/14/19
                                                         Page 2 of 9 10:49:16  Desc
                                                                      Page ID #:741
                            Main Document    Page 2 of 9



1    answering brief. (Appellee’s Answering Brief (“AAB”) [Doc. # 12].) On June 18, 2018,
2    Appellants filed their reply brief. (Appellants’ Reply Brief (“ARB”) [Doc. # 16].)
3          The Court has considered the papers filed in support of and in opposition to the
4    appeal and deems this matter suitable for decision without oral argument. See Fed. R.
5    Civ. P. 78(b); C.D. Cal. L.R. 7-15. For the reasons set forth below, the Court AFFIRMS
6    the Bankruptcy Court’s judgment.
7                                               II.
8                                 FACTUAL BACKGROUND
9          Appellants filed a voluntary Chapter 7 petition for bankruptcy relief on July 23,
10   2012. (Appendix to AAB (“AAAB”) at 1 [Doc. # 12].) The bankruptcy schedules
11   disclosed ownership interests in five parcels of real property, including two adjacent
12   rental properties located at 6107 and 6117 11th Avenue in Los Angeles, California (the,
13   “LA Property”). (Id. at 87-90.) The LA Property generated monthly rental income in
14   excess of $15,000.00. (Id. at 99.) Appellants used a property manager, Martin Watkins
15   of Sunrise Property Management Group, to operate the LA Property. (Id. at 219.)
16         During a mandatory meeting of creditors on September 5, 2012, Ms. Pham testified
17   that the LA Property was operating at a net loss, and that “the [management] company
18   get[s]” the rents and the management company then “pay[s] for the mortgage, they pay
19   for everything.” (Id. at 106, 234.) As a result, the Chapter 7 trustee was left with the
20   impression that “the rent proceeds from the [LA Property] was going directly to [Mr.
21   Watkins] . . . [t]hen, in turn, [Mr. Watkins] would pay the mortgage and expenses.” (Id.
22   at 257 ¶¶ 6-7.) During a second mandatory meeting of creditors on September 21, 2012,
23   Ms. Pham again informed the trustee that Mr. Watkins collected all of the rental income
24   and would then pay the mortgage and expenses directly. (Id. at 257 ¶ 7.) Subsequent to
25   these meetings, however, the trustee “had conversations with the lender on the [LA
26   Property] and learned that the mortgages on the [LA Property] were not being paid and
27   had not been paid for a period of months.” (Id. at 257 ¶ 8.) The trustee then “began an
28   investigation in order to ascertain what money had been deposited in the Debtors’



                                                -2-
     Case
     Case8:15-ap-01320-CB
          8:18-cv-00174-DMGDoc 158 Filed
                            Document 18 02/14/19   Entered
                                         Filed 01/02/19    02/14/19
                                                         Page 3 of 9 10:49:16  Desc
                                                                      Page ID #:742
                            Main Document    Page 3 of 9



1    accounts and not turned over to the estate. [His] investigation revealed that Ms. Pham
2    had received three check from [Mr. Watkins] during the bankruptcy period totaling:
3    $25,996.60 (the “Rental Proceeds”)[.]” (Id. at 257 ¶ 9.)
4           On November 21, 2012, the Chapter 7 trustee sent a letter to Appellants demanding
5    “the immediate turnover to the estate [of] the Rental Proceeds . . . [the trustee also]
6    specifically informed the [Appellants] that the Rental Proceeds are property of the estate
7    . . . [and further] explained that if the $25,996.60 was not in [his] possession by
8    November 29, 2012, [he] would commence litigation against them.” (Id. at 258 ¶ 10.)
9    That same day, the trustee filed a notice to abandon the LA Property and other scheduled
10   real properties (the “Notice to Abandon”). (Id. at 284-285.) The Notice to Abandon gave
11   the parties 14 days to object and provided that if no objection was filed, the properties
12   would be abandoned without further hearing or order. (Id.) Importantly, the Notice to
13   Abandon only described each property by detailing the address, and specifically did not
14   indicate that the Chapter 7 trustee was also abandoning any rental proceeds already
15   collected from these properties. (Id.)
16          Appellants did not voluntarily comply with the Chapter 7 trustee’s demand that
17   they turn over the Rental Proceeds, rather, the trustee retained counsel to recover the
18   proceeds, which culminated in a settlement on February 14, 2014 in which the Appellants
19   agreed to return the diverted funds.1             (Id. at 260-261.)        The settlement agreement
20   provided that the Rental Proceeds constituted “an asset of the estate subject to the
21   trustee’s administration.” (Id. at 339.) The settlement agreement further provided that
22   the Appellants had “diverted and utilized the [Rental Proceeds] without authorization
23   from the Court or statutory authority under the Bankruptcy Code.” (Id.)
24
25          1
               As a preliminary matter, the Court notes that although the chapter 7 trustee eventually
     recovered the Rental Proceeds, the Appellants’ initial diversion of the funds provided the basis for
26
     denying their discharge—it is the debtor’s intent at the time of the initial transfer that is critical. See
27   Beauchamp v. Hoose (In re Beauchamp), 236 B.R. 727, 732 (B.A.P. 9th Cir. 1999), aff’d 5 F. App’x
     743, (9th Cir. 2001) (holding that debtor’s belated disclosure of concealed assets did not purge his initial
28   violation of 11 U.S.C. § 727).



                                                         -3-
     Case
     Case8:15-ap-01320-CB
          8:18-cv-00174-DMGDoc 158 Filed
                            Document 18 02/14/19   Entered
                                         Filed 01/02/19    02/14/19
                                                         Page 4 of 9 10:49:16  Desc
                                                                      Page ID #:743
                            Main Document    Page 4 of 9



1          Based on this course of events, on July 30, 2015, the trustee commenced adversary
2    proceedings against Appellants, alleging that they are not entitled to a discharge under 11
3    U.S.C. § 727(a)(2)(B) because they improperly transferred property of the estate post-
4    petition. (Complaint [Adversary Proceeding (“AP”), Bankruptcy Docket 8:15-ap-01320-
5    CB, Doc. #1].) A trial was conducted on November 13, 2017. [AP Doc. # 127.]
6    Appellants’ primary defense at trial was that the Chapter 7 trustee abandoned the Rental
7    Proceeds when he abandoned the LA Property.               (AAAB at 542.)        According to
8    Appellants, because the Rental Proceeds were abandoned, the proceeds were not part of
9    the estate and therefore could not provide a basis for denying their discharge. (Id. at 542-
10   545.) The Chapter 7 trustee testified at trial, stating that he relied on Ms. Pham’s
11   testimony during the September 2012 creditors’ meetings to surmise that there was no
12   excess rental income and that the rents were collected directly by the property manager
13   and turned over to the lender. (Id. at 551.) The trustee further testified that when he filed
14   the Notice to Abandon, “the notice refers to the properties, not the rents. Rents are a
15   completely different animal. Rents are personal property, not real property . . . I think
16   anyone would have concluded that, and it was absolutely not my intent to affect the rents
17   at all . . . I had no interest of abandoning the rents. In fact, that same day, I sent a demand
18   letter to either the Debtors or [their attorney] - - I don’t recall which - - demanding the
19   rents.” (Id. at 560.)
20         On January 8, 2018, the Bankruptcy Court entered an order denying the
21   Appellants’ discharge pursuant to 11 U.S.C. § 727(a)(2)(B). [AP Doc. # 133.] The
22   Bankruptcy Court rejected Appellants’ argument that they could not be denied a
23   discharge because the Chapter 7 trustee had abandoned the rents when he abandoned the
24   LA Property. ([AP Doc. # 131 at 15-16].) The Bankruptcy Court reasoned that the
25   Rental Proceeds were not abandoned because “abandonment of property of the estate is
26   based on the Chapter 7 trustee’s intent”:
27                The court concludes that based on the specific language in the [Notice
28                to Abandon], it was the chapter 7 trustee’s intent not to abandon the



                                                  -4-
     Case
     Case8:15-ap-01320-CB
          8:18-cv-00174-DMGDoc 158 Filed
                            Document 18 02/14/19   Entered
                                         Filed 01/02/19    02/14/19
                                                         Page 5 of 9 10:49:16  Desc
                                                                      Page ID #:744
                            Main Document    Page 5 of 9



1                  Rental Proceeds.       The court further concludes that the chapter 7
2                  trustee’s demand on the [Appellants] to return the Rental Proceeds, in
3                  two separate letters, at and near the time of the [Notice to Abandon],
4                  indicates intent by the chapter 7 trustee not to abandon the Rental
5                  Proceeds.
6    (Id. at 15.) Lastly, the Bankruptcy Court concluded that “evidence establishing that the
7    chapter 7 trustee directed his agent [] to meet and confer with [Mr. Watkins] on
8    November 19, 2012, and two days prior to the chapter 7 trustee filing the [Notice to
9    Abandon], indicates that the chapter 7 trustee never intended to abandon the Rental
10   Proceeds.”2 (Id.) It so follows that, on appeal, Appellants contend that the Rental
11   Proceeds were not part of the estate. (See generally AOB.)
12                                                   III.
13                                           JURISDICTION
14          As noted above, Appellants appeal an order of the United States Bankruptcy Court
15   denying Appellants’ discharge pursuant to 11 U.S.C. § 727(a)(2). Pursuant to 28 U.S.C.
16   § 158, “district courts of the United States shall have jurisdiction to hear appeals from
17   final judgments, orders, and decrees.” 28 U.S.C. § 158(a)(1). An order denying a
18   discharge is a final, appealable order. See Caneva v. Sun Comms. Op. Ltd. P’ship (In re
19   Caneva), 550 F.3d 755, 758 n.1 (9th Cir. 2008) (an order granting summary judgment
20   and denying debtor’s discharge is a final order). Therefore, the Court has jurisdiction to
21   hear Appellants’ appeal.
22
23
24
25
26          2
              The Bankruptcy Court provided alternative reasons as to why the Rental Proceeds remained
27   part of the estate, including withdrawal and revocation, however, the Court need not discuss these
     reasons, or the argument related to these reasons, as they are not pertinent to the resolution of this
28   appeal. (See AP Doc. # 131 at 16-17; see also AOB at 19-25; AAB at 30-35.)



                                                      -5-
     Case
     Case8:15-ap-01320-CB
          8:18-cv-00174-DMGDoc 158 Filed
                            Document 18 02/14/19   Entered
                                         Filed 01/02/19    02/14/19
                                                         Page 6 of 9 10:49:16  Desc
                                                                      Page ID #:745
                            Main Document    Page 6 of 9



1                                                 IV.
2                                   STANDARD OF REVIEW
3          A district court reviews the Bankruptcy Court’s findings of fact for clear error and
4    its conclusions of law de novo. Gebhart v. Gaughan (In re Gebhart), 621 F.3d 1206,
5    1209 (9th Cir. 2010) (citing Abele v. Modern Fin. Plans Servs., Inc. (In re Cohen), 300
6    F.3d 1097, 1101 (9th Cir. 2002)). “A finding of fraudulent intent is a finding of fact
7    reviewed for clear error.” In re Retz, 606 F.3d 1189, 1197 (9th Cir. 2010) (citing First
8    Beverly Bank v. Adeeb           (In re Adeeb), 787 F.2d 1339, 1342 (9th Cir.
9    1986)). “The clear error standard is significantly deferential and is not met unless the
10   reviewing court is left with a ‘definite and firm conviction that a mistake has been
11   committed.’” Fisher v. Tucson Unified Sch. Dist., 652 F.3d 1131, 1136 (9th Cir. 2011)
12   (quoting Cohen v. U.S. Dist. Court for N. Dist. of Cal., 586 F.3d 703, 708 (9th Cir.
13   2009)) (internal quotation marks omitted). A court’s factual determination is clearly
14   erroneous only if it is illogical, implausible, or lacks “support in inferences that may be
15   drawn from facts in the record.” United States v. Hinkson, 585 F.3d 1247, 1261 (9th Cir.
16   2009) (en banc) (quoting Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 577
17   (1985)) (internal quotation marks and citation omitted).
18                                                V.
19                                          DISCUSSION
20         Ordinarily in a Chapter 7 proceeding, an individual may discharge his debts
21   pursuant to 11 U.S.C. § 727.     Sherman v. Sec. & Exch. Comm’n (In re Sherman), 658
22   F.3d 1009, 1010 (9th Cir. 2011). Nonetheless, Section 727(a)(2)(B) provides for the
23   denial of discharge if the debtor has “with intent to hinder, delay, or defraud a creditor or
24   an officer of the estate charged with custody or property under this title, . . . transferred,
25   removed, destroyed, mutilated, or concealed” property of the estate after the date of the
26   filing of the petition. 11 U.S.C. § 727(a)(2)(B). “A party seeking denial of discharge
27   under § 727(a)(2) must prove two things: (1) a disposition of property, such as transfer or
28



                                                  -6-
     Case
     Case8:15-ap-01320-CB
          8:18-cv-00174-DMGDoc 158 Filed
                            Document 18 02/14/19   Entered
                                         Filed 01/02/19    02/14/19
                                                         Page 7 of 9 10:49:16  Desc
                                                                      Page ID #:746
                            Main Document    Page 7 of 9



1    concealment, and (2) a subjective intent on the debtor’s part to hinder, delay or defraud a
2    creditor through the act of disposing of the property.” In re Retz, 606 F.3d at 1200.
3           Appellants challenge the Bankruptcy Court’s finding as to the first element.3 (See
4    generally AOB.) Appellants contend that they cannot be denied a discharge for diverting
5    the Rental Proceeds because the trustee abandoned the LA Property and this
6    abandonment extended to the post-petition rental proceeds collected from those
7    properties. (See AOB at 11.)4 In other words, “[s]ince the [LA Property was] not part of
8    the bankruptcy estate, the Appellants could not have been found to have violated 11
9    U.S.C. § 727.” (Id.)
10          The Court rejects Appellants’ argument that the Rental Proceeds were abandoned
11   after the Chapter 7 trustee filed his Notice to Abandon. Abandonment is not a process to
12   be taken lightly because once an asset is abandoned, it is removed from the bankruptcy
13   estate, and this removal is irrevocable except in very limited circumstances.                         See
14   Catalano v. Comm’r, 279 F.3d 682, 686 (9th Cir. 2002). A “trustee’s intent to abandon
15   an asset must be clear and unequivocal.” Chartschlaa v. Nationwide Mut. Ins. Co., 538
16   F.3d 116, 123 (2d Cir. 2008); see also In re Furlong, 660 F.3d 81, 88 (1st Cir. 2011)
17   (“Any clear manifestation of the trustee’s intent to abandon property will suffice.”).
18
19          3
              Specifically, as to the second element, Appellants do not challenge the Bankruptcy Court’s
20   finding that they acted with requisite intent. (See generally AOB; see also AP Doc. # 131 ¶¶ 45-48.)
     Thus, the Court finds that Appellants have waived the right to challenge that finding. See Martinez-
21   Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (holding that issues which are not specifically
22   raised and argued in a party’s opening brief are waived).
            4
               It appears that Appellants also argue that the Bankruptcy Court erred by ruling on “the single
23   issue in [the] case prior to the introduction of any evidence.” (AOB at 12.) Appellants contend that the
24   court “ruled after the presentation of opening the parties’ opening statement that the rental proceeds are
     property of the estate.” (Id. at 13.) Upon review of the record, however, it is clear that the Bankruptcy
25   Court allowed Appellants to present evidence and argument at trial in support of their position that the
     rents were abandoned. (AAAB at 556-575.) Furthermore, the Bankruptcy Court considered their
26
     position and amply addressed it in the order denying their discharge, which was docketed well after the
27   trial had concluded. (Id. at 493-509.) Thus, the Court concludes that Appellants were not prohibited
     from advancing their position at trial and, therefore, Appellants cannot establish reversible error on this
28   basis.



                                                        -7-
     Case
     Case8:15-ap-01320-CB
          8:18-cv-00174-DMGDoc 158 Filed
                            Document 18 02/14/19   Entered
                                         Filed 01/02/19    02/14/19
                                                         Page 8 of 9 10:49:16  Desc
                                                                      Page ID #:747
                            Main Document    Page 8 of 9



1    Here, the Bankruptcy Court found that it was not the trustee’s intent to abandon the
2    Rental Proceeds from the LA Property, and the Court agrees with this determination as it
3    is amply supported by the record. (See AP Doc. # 131 at 15-16.) For example, the
4    Notice to Abandon made no mention of the Rental Proceeds—it only referred to the real
5    property’s address.   (AAAB at 284-285.)          Two days prior to filing the Notice to
6    Abandon, the Chapter 7 trustee’s agent met with Mr. Watkins and directed him to turn
7    over the rents to the trustee as opposed to Appellants. (Id. at 220, 277-278.) Further, the
8    Chapter 7 trustee established his intent to retain the Rental Proceeds when he sent a
9    demand letter to Appellants to return the proceeds on the very same day the trustee filed
10   the Notice to Abandon. (Id. at 258.) Thus, it is clear that the Chapter 7 trustee did not
11   intend to abandon the Rental Proceeds.
12         Moreover, numerous courts have held that the abandonment of real property does
13   not also abandon personal property that is related to, but separable from the real property,
14   such as rental proceeds or insurance policies. See Pierson v. Paris (In re Humeston), 83
15   F.2d 187, 189 (2d Cir. 1936) (discussing rental proceeds); see also In re O’Neill
16   Enterprises, 547 F.2d 812, 815 (4th Cir. 1977) (abandonment of real estate by insurance
17   company did not extend to abandonment of title to insurance fund). In fact, in Humeston,
18   a mortgagee appealed a bankruptcy referee’s order forbidding abandonment of real estate.
19   Id. The mortgagee asserted that if the property had been abandoned, the abandonment
20   would have carried with it the rents which the trustee had collected from the property. Id.
21   In affirming the action of the referee, and denying the mortgagee’s contention, Judge
22   Learned Hand said, “In the first place the trustee never meant to abandon the rents and as
23   abandonment is always a matter of intent, he should not have been forced to abandon
24   them in invitum when he was mistaken in the consequences of his act. Moreover, even if
25   the trustee did abandon the equity, he did not include the rents; the two were not
26   inseparably linked.” Id. at 188-189. Thus here, the Court finds that the Rental Proceeds
27   derived from the LA Property are separate interests, and that the Chapter 7 trustee only
28



                                                 -8-
     Case
     Case8:15-ap-01320-CB
          8:18-cv-00174-DMGDoc 158 Filed
                            Document 18 02/14/19   Entered
                                         Filed 01/02/19    02/14/19
                                                         Page 9 of 9 10:49:16  Desc
                                                                      Page ID #:748
                            Main Document    Page 9 of 9



1    intended to abandon one of those interests—the equity interest in the underlying LA
2    Property.
3          Accordingly, the Court concludes that the Bankruptcy Court was correct in finding
4    that the Chapter 7 trustee’s intent to abandon the LA Property, and not the Rental
5    Proceeds, via the Notice to Abandon was clear and unequivocal, and therefore the Rental
6    Proceeds were not abandoned and could in fact form the basis for denial of discharge.
7                                              VI.
8                                        CONCLUSION
9          In light of the foregoing, the judgment of the Bankruptcy Court is AFFIRMED.
10
11   IT IS SO ORDERED.
12
13   DATED: January 2, 2019
14                                                            DOLLY M. GEE
15                                                    UNITED STATES DISTRICT JUDGE
16
17   cc: Bankruptcy Court

18
19
20
21
22
23
24
25
26
27
28



                                                -9-
